Citation Nr: 0616955	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Timeliness of a substantive appeal following the May 2002 
rating decision, which denied service connection for cause of 
the veteran's death.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
November 1941 to April 1942 and from April 1945 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  September 2003 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO determined that the 
appellant had not submitted a timely substantive appeal 
regarding the May 2002 rating decision, which denied service 
connection for cause of the veteran's death. 


FINDING OF FACT

A substantive appeal as to the claim for service connection 
for cause of the veteran's death was not filed within the 
one-year period from the date of mailing of the notification 
of the determination being appealed or within 60 days from 
the date the statement of the case was issued.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal 
following the May 2002 rating decision.  Accordingly, the 
request for review on appeal for entitlement to service 
connection for cause of the veteran's death is dismissed.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.202, 
20.302(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the appellant 
timely entered an appeal following the May 2002 rating 
decision, which denied service connection for cause of the 
veteran's death.  If the appellant has not filed a timely 
appeal, then her appeal fails.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

VA imposes duties on an appellant seeking VA compensation.  If 
the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.302(a), (b) (2005).  As to the first 
step of initiating appellate review, the appellant is to 
submit a notice of disagreement within one year from the date 
that the agency mails notice of the determination to the 
appellant.  See 38 C.F.R. § 20.302(a).  After the preparation 
and mailing of the statement of the case, the appellant then 
has the burden to submit a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); see 38 C.F.R. § 20.302(b).

The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.

Except in the case of simultaneously 
contested claims, notice of disagreement 
shall be filed within one year from the 
date of mailing of notice of the result 
of initial review or determination. . . .

If no notice of disagreement is filed in 
accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title. . . .

Where the claimant, or the claimant's 
representative, within the time specified 
in this chapter files a notice of 
disagreement with the decision of the 
agency of original jurisdiction, . . . 
such agency shall prepare a statement of 
the case. . . .

The claimant will be afforded a period of 
sixty days from the date the statement of 
the case is mailed to file the formal 
appeal. . . .  The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals. 

38 U.S.C.A. § 7105 (West 2002) (emphasis added); see also 
38 C.F.R. § 20.302(b).  

The RO informed the appellant of its denial of her claim for 
service connection for cause of the veteran's death on May 20, 
2002.  A notice of disagreement was received by the appellant 
on September 12, 2002.  The RO mailed a statement of the case 
on March 25, 2003.  In the statement of the case, the 
appellant was informed of the following, in part:

What You Need To Do

To complete your appeal, you must file a 
formal appeal.  We have enclosed VA Form 9, 
Appeal to the Board of Veterans' Appeals, 
which you may use to complete your appeal.  
We will gladly explain the form to you if 
you have any questions. . . .


When You Need To Do It

You must file your appeal with this 
office within 60 days from the date of 
this letter, I.E., ON OR BEFORE MAY 30, 
2003.  If we do not hear from you within 
this period, we will close your case.  If 
you need more time to file your appeal, 
you should request more time before the 
time limit for filing your appeal 
expires. . . . 

(Capitals, bold, and underline in original.)

The appellant submitted the VA Form 9 on August 27, 2003.  
The Board holds that this was not a timely filed substantive 
appeal as to the claim for service connection for cause of 
the veteran's death.  See 38 U.S.C.A. § 7105(d)(3), 7108; 
38 C.F.R. § 20.302(b).

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the appellant 
needs to take to perfect an appeal."  Id.  If there is a 
failure to comply with the law or regulations, it is incumbent 
on the Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002).

Here, the RO informed the appellant in the March 30, 2003, 
statement of the case that in order for her to complete her 
appeal, she needed to file a "formal appeal" by completing 
and filing the enclosed VA Form 9 by May 30, 2003.  The one-
year period from the rating decision expired on that date.  
The 60-day period following the issuance of the statement of 
the case expired on May 24, 2003.  In this case, the appellant 
submitted a substantive appeal for the claim for service 
connection for cause of the veteran's death in August 2003, 
which does not meet either the one-year period from issuance 
of the determination being appealed or 60-day period following 
issuance of the statement of the case.  

The August 2003 VA Form 9 from the appellant was the first 
statement received by the appellant following the issuance of 
the March 2003 statement of the case, and there is nothing in 
the record that could be construed as a timely substantive 
appeal.  

In the absence of a timely-filed substantive appeal, the 
petition for appellate review as to the claim for service 
connection for cause of the veteran's death is rejected in 
accordance with 38 U.S.C.A. § 7108.  Further, in the absence 
of a timely appeal, the August 1999 decision is final.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see Roy v. 
Brown, 5 Vet. App. 554 (1993).

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) would not 
assist the appellant.  Specifically, the VCAA is primarily 
about obtaining evidence to support the appellant's claim.  
Here, the Board is dismissing the claim based upon 
preliminary matters of requisite procedure.  Accordingly, the 
VCAA can have no effect on this appeal.  See Smith v. Gober, 
14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive). 



	(CONTINUED ON NEXT PAGE)




ORDER

The petition for appellate review as to the claim for service 
connection for service connection for cause of the veteran's 
death is dismissed.  



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


